DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and terminal disclaimer filed on August 25, 2020, in which claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,979,574, claims 1-32 of U.S. Patent No. 10,110,748, and claims 1-32 of U.S. Patent No. 10,498,902. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the current application  and the US patent above contain the same subject matter (see claims comparison on the table below).
Current Application
10,979,574
1. A method for routing an incoming call to a client application deployed on one or more user devices, said method employing a call routing system comprising one or more processors configured to execute computer program instructions for performing said method, said method comprising: setting up a user account for said user using one or more numbers of said user by said call routing system in communication with said client application deployed on said one or more user devices, wherein said setting up said user account comprises validating said one or more numbers of said user by said call routing system through one or more authentication mechanisms; detecting availability of said client application on said one or more user devices over a data network by said call routing system to accept said incoming call; receiving said incoming call made to said one of said numbers by said call routing system; routing said received incoming call to said client application on said one or more user devices over said data network by said call routing system on detecting said availability of said client application on said one or more user devices over said data network; and routing said received incoming call to an alerting server of said call routing system based on one of said incoming call not accepted for a preconfigured period of time by any of said user devices or on detecting unavailability of said client application on any of said user devices, wherein said alerting server includes one or both of a voicemail functionality and a missed call functionality.
1. A method for routing an incoming call made via a telecommunications network to any of multiple telephone numbers of a user, to a client application deployed on multiple user devices, said method employing a call routing system comprising one or more processors configured to execute computer program instructions for performing said method, said method comprising: setting up a user account for said user using said multiple telephone numbers of said user, by said call routing system, in communication with said client application deployed on said multiple user devices, after each of said multiple telephone numbers of said user is validated by said call routing system using one or more of a plurality of authentication mechanisms; detecting availability of said client application on said multiple user devices over a data network, by said call routing system, for accepting said incoming call; receiving said incoming call made to any of said multiple telephone numbers of said user, by said call routing system; and routing said received incoming call to said client application on all user devices that are detected as available to accept said incoming call, by said call routing system. 5. The method of claim 1, further comprising routing said received incoming call to an alerting server of said call routing system based on one of said incoming call not accepted for a preconfigured period of time by any of said multiple user devices or on detecting unavailability of said client application on any of said multiple user devices, wherein said alerting server includes one or both of a voicemail functionality and a missed call functionality.
2. The method of claim 1, wherein said authentication mechanisms comprise: (a) transmitting a validation code to the number being validated by said call routing system via one of a text message and an outbound dialing call, receiving one of a code captured by said client application associated with the number being validated or a code input by the user into the client application associated with the number being validated, and matching said received input code with said transmitted validation code; (b) receiving a message sent from said client application associated with the number being validated to a predetermined number and matching the number from which said message was received with the number being validated; and (c) receiving a missed call placed by said client application associated with the number being validated to a predefined number and matching the number from which said missed call was received with the number being validated.
9. The method of claim 1, wherein said authentication mechanisms comprise: (a) transmitting a validation code to the number being validated by said call routing system via one of a text message and an outbound dialing call, receiving one of a code captured by said client application on the user device associated with the number being validated or a code input by the user into the client application on the user device associated with the number being validated, and matching said received input code with said transmitted validation code; (b) receiving a text message sent from said client application deployed on the user device associated with the number being validated to a predetermined number and matching the number from which said text message was received with the number being validated; and (c) receiving a missed call placed by said client application deployed on the user device associated with the number being validated to a predefined number and matching the number from which said missed call was received with the number being validated.
3. The method of claim 1, wherein said incoming call is forwarded to said call routing system by a carrier via a routing number, and wherein said one or more numbers of said user are associated with one of a single carrier in a single geographical location, different carriers in said single geographical location, said single carrier in a plurality of different geographical locations, and said different carriers in said different geographical locations.
2. The method of claim 1, wherein said incoming call is forwarded to said call routing system by a carrier via a routing number, and wherein said multiple telephone numbers of said user are associated with one of a single carrier in a single geographical location, different carriers in said single geographical location, said single carrier in a plurality of different geographical locations, and said different carriers in said different geographical locations.
4. The method of claim 1, further comprising linking said numbers of said user to said user account, and delinking said numbers of said user from said user account, by said call routing system, based on user requirement.
3. The method of claim 1, further comprising linking any of said multiple telephone numbers of said user to said user account, and delinking any of said multiple telephone numbers of said user from said user account, by said call routing system, based on user requirement.
5. The method of claim 1, wherein said detection of said availability of said client application on said one or more user devices over said data network to accept said incoming call comprises one of: detecting a connection of said client application to said data network by said call routing system; detecting registration of said client application on said one or more user devices by said call routing system; and detecting deregistration of said client application on said one or more user devices by said call routing system.
4. The method of claim 1, wherein said detection of said availability of said client application on said multiple user devices over said data network to accept said incoming call comprises one of: detecting a connection of said client application to said data network by said call routing system; detecting registration of said client application on said multiple user devices by said call routing system; and detecting deregistration of said client application on said multiple user devices by said call routing system.
6. The method of claim 1, wherein said call routing system routes said received incoming call to said client application on said one or more user devices over said data network via a media platform deployed in a distributed cloud computing environment, when said incoming call is made to any of said numbers associated with a carrier that does not permit direct data communication between servers in a secure data network of said carrier and said user devices.
6. The method of claim 1, wherein said call routing system routes said received incoming call to said client application on said multiple user devices over said data network via a media platform deployed in a distributed cloud computing environment, when said incoming call is made to any of said multiple telephone numbers associated with a carrier that does not permit direct data communication between servers in a secure data network of said carrier and said user devices.
7. The method of claim 1, further comprising selecting an optimum codec with transcoding when needed for communicating with said client application on said one or more user devices by said call routing system based on available bandwidth between said call routing system and said client application, wherein said transcoding converts a codec used for communication between a network component and said call routing system to said optimum codec.
7. The method of claim 1, further comprising selecting an optimum codec with transcoding when needed for communicating with said client application on said multiple user devices by said call routing system based on available bandwidth between said call routing system and said client application, wherein said transcoding converts a codec used for communication between a network component and said call routing system to said optimum codec.
8. The method of claim 1, further comprising setting passwords for logging into said client application deployed on said one or more user devices associated with said one or more numbers of said user by said call routing system.
8. The method of claim 1, further comprising setting passwords for logging into said client application deployed on said multiple user devices associated with said multiple telephone numbers of said user by said call routing system.
Claims 9-18
Claims 19-20


Current Application
10, 110,748
1. A method for routing an incoming call to a client application deployed on one or more user devices, said method employing a call routing system comprising one or more processors configured to execute computer program instructions for performing said method, said method comprising: setting up a user account for said user using one or more numbers of said user by said call routing system in communication with said client application deployed on said one or more user devices, wherein said setting up said user account comprises validating said one or more numbers of said user by said call routing system through one or more authentication mechanisms; detecting availability of said client application on said one or more user devices over a data network by said call routing system to accept said incoming call; receiving said incoming call made to said one of said numbers by said call routing system; routing said received incoming call to said client application on said one or more user devices over said data network by said call routing system on detecting said availability of said client application on said one or more user devices over said data network; and routing said received incoming call to an alerting server of said call routing system based on one of said incoming call not accepted for a preconfigured period of time by any of said user devices or on detecting unavailability of said client application on any of said user devices, wherein said alerting server includes one or both of a voicemail functionality and a missed call functionality.
1. A method for routing an incoming call made to one of a plurality of numbers of a user, to a call receiving client application deployed on one or more of a plurality of user devices said method employing a call routing system comprising one or more processors configured to execute computer program instructions for performing said method, said method comprising: setting up a user account for said user using one or more of said plurality of numbers of said user by said call routing system in communication with said call receiving client application deployed on said one or more of said user devices, wherein said setting up said user account comprises validating said one or more of said numbers of said user by said call routing system through one or more of a plurality of authentication mechanisms; detecting availability of said call receiving client application on said one or more of said user devices over a data network by said call routing system to accept said incoming call; receiving said incoming call made to said one of said numbers by said call routing system, when said one of said numbers is not reachable; and routing said received incoming call to said call receiving client application on said one or more of said user devices over said data network by said call routing system on detecting said availability of said call receiving client application on said one or more of said user devices over said data network;(5cl) routing said received incoming call to an alerting server of said call routing system based on one of said incoming call not accepted for a preconfigured period of time by any of said multiple user devices or on detecting unavailability of said client application on any of said multiple user devices, wherein said alerting server includes one or both of a voicemail functionality and a missed call functionality.
2. The method of claim 1, wherein said authentication mechanisms comprise: (a) transmitting a validation code to the number being validated by said call routing system via one of a text message and an outbound dialing call, receiving one of a code captured by said client application associated with the number being validated or a code input by the user into the client application associated with the number being validated, and matching said received input code with said transmitted validation code; (b) receiving a message sent from said client application associated with the number being validated to a predetermined number and matching the number from which said message was received with the number being validated; and (c) receiving a missed call placed by said client application associated with the number being validated to a predefined number and matching the number from which said missed call was received with the number being validated.
1. The method of claim 1, wherein said authentication mechanisms comprise: (a) transmitting a validation code to the number being validated by said call routing system via one of a text message and an outbound dialing call, receiving one of a code captured by said client application associated with the number being validated or a code input by the user into the client application associated with the number being validated, and matching said received input code with said transmitted validation code; (b) receiving a message sent from said client application associated with the number being validated to a predetermined number and matching the number from which said message was received with the number being validated; and (c) receiving a missed call placed by said client application associated with the number being validated to a predefined number and matching the number from which said missed call was received with the number being validated.
3. The method of claim 1, wherein said incoming call is forwarded to said call routing system by a carrier via a routing number, and wherein said one or more numbers of said user are associated with one of a single carrier in a single geographical location, different carriers in said single geographical location, said single carrier in a plurality of different geographical locations, and said different carriers in said different geographical locations.
3. The method of claim 1, wherein said call routing system receives said incoming call made to said one of said numbers forwarded by a carrier via a routing number claim 2:  wherein said numbers of said user are associated with one of a single carrier in a single geographical location, different carriers in said single geographical location, said single carrier in a plurality of different geographical locations, and said different carriers in said different geographical locations
4. The method of claim 1, further comprising linking said numbers of said user to said user account, and delinking said numbers of said user from said user account, by said call routing system, based on user requirement.

5. The method of claim 1, wherein said detection of said availability of said client application on said one or more user devices over said data network to accept said incoming call comprises one of: detecting a connection of said client application to said data network by said call routing system; detecting registration of said client application on said one or more user devices by said call routing system; and detecting deregistration of said client application on said one or more user devices by said call routing system.
4. The method of claim 1, further comprising linking said one or more of said numbers of said user to said user account by said call routing system, and delinking said one or more of said numbers of said user from said user account by said call routing system.
5. The method of claim 1, wherein said detection of said availability of said call receiving client application on said one or more of said user devices over said data network to accept said incoming call comprises one of: detecting a connection of said call receiving client application to said data network by said call routing system; detecting registration of said call receiving client application on said one or more of said user devices by said call routing system; and detecting deregistration of said call receiving client application on said one or more of said user devices by said call routing system.
6. The method of claim 1, wherein said call routing system routes said received incoming call to said client application on said one or more user devices over said data network via a media platform deployed in a distributed cloud computing environment, when said incoming call is made to any of said numbers associated with a carrier that does not permit direct data communication between servers in a secure data network of said carrier and said user devices. 
8. The method of claim 1, wherein said call routing system routes said received incoming call to said call receiving client application on said one or more of said user devices over said data network via a media platform deployed in a distributed cloud computing environment, when said incoming call is made to said one of said numbers associated with a carrier that does not permit direct data communication between servers in a secure data network of said carrier and said user devices.
7. The method of claim 1, further comprising selecting an optimum codec with transcoding when needed for communicating with said client application on said one or more user devices by said call routing system based on available bandwidth between said call routing system and said client application, wherein said transcoding converts a codec used for communication between a network component and said call routing system to said optimum codec.
    9. The method of claim 1, further comprising selecting an optimum codec for communicating with said call receiving client application on said one or more of said user devices by said call routing system based on available bandwidth between said call routing system and said call receiving client application, and implementing transcoding for converting a codec used for communication between a network component and said call routing system to said optimum codec used for communication between said call routing system and said call receiving client application.
8. The method of claim 1, further comprising setting passwords for logging into said client application deployed on said one or more user devices associated with said one or more numbers of said user by said call routing system.
11. The method of claim 1, further comprising setting a password for logging into said call receiving client application deployed on said one or more of said user devices with said one or more of said numbers of said user by said call routing system.
Claims 9-18. 
Claims 13-32
Current Application
10,498,902
1. A method for routing an incoming call to a client application deployed on one or more user devices, said method employing a call routing system comprising one or more processors configured to execute computer program instructions for performing said method, said method comprising: setting up a user account for said user using one or more numbers of said user by said call routing system in communication with said client application deployed on said one or more user devices, wherein said setting up said user account comprises validating said one or more numbers of said user by said call routing system through one or more authentication mechanisms; detecting availability of said client application on said one or more user devices over a data network by said call routing system to accept said incoming call; receiving said incoming call made to said one of said numbers by said call routing system; routing said received incoming call to said client application on said one or more user devices over said data network by said call routing system on detecting said availability of said client application on said one or more user devices over said data network; and routing said received incoming call to an alerting server of said call routing system based on one of said incoming call not accepted for a preconfigured period of time by any of said user devices or on detecting unavailability of said client application on any of said user devices, wherein said alerting server includes one or both of a voicemail functionality and a missed call functionality.
   1. A method for routing an incoming call to a client application deployed on one or more user devices, said method employing a call routing system comprising one or more processors configured to execute computer program instructions for performing said method, said method comprising: setting up a user account for a user using one or more numbers of said user by said call routing system in communication with said client application deployed on said one or more user devices, wherein said setting up of said user account comprises validating said one or more numbers of said user by said call routing system through one or more authentication mechanisms, detecting availability of said client application on said one or more user devices over a data network by said call routing system to accept said incoming call; receiving said incoming call made to said one of said numbers by said call routing system; and routing said received incoming call to said client application on said one or more user devices over said data network by said call routing system on detecting said availability of said client application on said one or more user devices over said data network. 6. The method of claim 1, further comprising routing said received incoming call to an alerting server of said call routing system based on one of said incoming call not accepted for a preconfigured period of time by any of said user devices, or on detecting unavailability of said client application on any of said user devices, wherein said alerting server includes one or both of a voicemail functionality and a missed call functionality.
2.  The method of claim 1, wherein said authentication mechanisms comprise: (a) transmitting a validation code to the number being validated by said call routing system via one of a text message and an outbound dialing call, receiving one of a code captured by said client application on the user device associated with the number being validated or a code input by the user into the client application on the user device associated with the number being validated, and matching said received input code with said transmitted validation code;  (b) receiving a text message sent from said client application deployed on the user device associated with the number being validated to a predetermined number and matching the number from which said text message was received with the number being validated.
1.  The method of claim 1, wherein said authentication mechanisms comprise: (a) transmitting a validation code to the number being validated by said call routing system via one of a text message and an outbound dialing call, receiving one of a code captured by said client application on the user device associated with the number being validated or a code input by the user into the client application on the user device associated with the number being validated, and matching said received input code with said transmitted validation code;  (b) receiving a text message sent from said client application deployed on the user device associated with the number being validated to a predetermined number and matching the number from which said text message was received with the number being validated.
3. The method of claim 1, wherein said incoming call is forwarded to said call routing system by a carrier via a routing number, and wherein said one or more numbers of said user are associated with one of a single carrier in a single geographical location, different carriers in said single geographical location, said single carrier in a plurality of different geographical locations, and said different carriers in said different geographical locations.
2-3. The method of claim 1, wherein said incoming call is forwarded to said call routing system by a carrier via a routing number, wherein said one or more numbers of said user are associated with one of a single carrier in a single geographical location, different carriers in said single geographical location, said single carrier in a plurality of different geographical locations, and said different carriers in said different geographical locations.
4. The method of claim 1, further comprising linking said one or more numbers of said user to said user account, and delinking said one or more numbers of said user from said user account, by said call routing system, based on user requirement.
4. The method of claim 1, further comprising linking said one or more numbers of said user to said user account, and delinking said one or more numbers of said user from said user account, by said call routing system, based on user requirement. 
5. The method of claim 1, wherein said detection of said availability of said client application on said one or more user devices over said data network to accept said incoming call comprises one of: detecting a connection of said client application to said data network by said call routing system; detecting registration of said client application on said one or more user devices by said call routing system; and detecting deregistration of said client application on said one or more user devices by said call routing system.
5. The method of claim 1, wherein said detection of said availability of said client application on said one or more user devices over said data network to accept said incoming call comprises one or more of: detecting a connection of said client application on said one or more user devices to said data network by said call routing system; detecting registration of said client application on said one or more user devices by said call routing system; and detecting deregistration of said client application on said one or more user devices by said call routing system.
6. The method of claim 1, wherein said call routing system routes said received incoming call to said client application on said one or more user devices over said data network via a media platform deployed in a distributed cloud computing environment, when said incoming call is made to any of said numbers associated with a carrier that does not permit direct data communication between servers in a secure data network of said carrier and said user devices.
7. The method of claim 1, wherein said call routing system routes said received incoming call to said client application on said one or more user devices over said data network via a media platform deployed in a distributed cloud computing environment, when said incoming call is made to any of said numbers associated with a carrier that does not permit direct data communication between servers in a secure data network of said carrier and said user devices.
8. The method of claim 1, further comprising setting passwords for logging into said client application deployed on said one or more user devices associated with said one or more numbers of said user by said call routing system.
9. The method of claim 1, further comprising setting passwords for logging into said client application deployed on said one or more user devices associated with said one or more numbers of said user by said call routing system.
Claims 9-18
Claims 13-21



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643